DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant's arguments with respect to Claims 1, 14, and 17 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. Applicant's amendment necessitated the new grounds of rejection as set forth in the Office Action below.
Claim Objections
Claim 17 is objected to because of the following informalities:
“partduring and entire” (line 11). Examiner suggests, “part during an entire”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (U.S. 3,348,234) in view of Kumamoto (U.S. 2012/0011914) and Meisser (U.S. 6,161,407).
Regarding Claim 1, Foster discloses a method of detecting a failure in a press (Determine departures of operating conditions from those previously established for satisfactory machine performance: Col 1, L24-26) for shaping devices during a processing cycle (See Fig. 4a), the press comprising a first die-set part (Upper press die: Fig. 2, #4) and a second die-set part (Lower die: Fig. 2, #16), the method comprising the steps of:
locating a device (Blanks: Fig. 1, #22) between the first die-set part (Upper press die: Fig. 2, #14) and the second die-set part (Lower die: Fig. 2, #16) of the press;
moving the first die-set part and the second die-set part relative to each other for shaping the device therebetween (Press operation: Col 4, L61);
monitoring at least one parameter with at least one sensor attached to the first die-set part and/or the second die-set part (The position of the indicator needle 40 and hence the corresponding position of the ram 12 is sensed by a conventional electric converter: Col 4, L71-73 & Hydraulic-electric converter: Fig. 2, #56, Col 5, L5-12) at different positions of the first die-set part when the first die-set-
comparing a present variation of the at least one parameter as represented by a sloping portion of a present variation graph showing the present variation of the at least one parameter at the different positions of the first die-set part relative to the second die-set part (Fig. 4b, 5b) against an expected variation of the at least one parameter as represented by a sloping portion of a normal variation graph (Fig. 4a, 4b) showing a normal variation of the at least one parameter at the different positions of the first die-set part relative to the second die-set part during normal operation of the press when there is no failure while shaping the device (The press operation monitor of the present invention works on the principle of comparing two function diagrams relating the hydraulic ram pressure to the hydraulic ram position. The first diagram is obtained during the operation of the press in· such a way as to produce good test specimens. The second diagram is any diagram resulting from later strokes of the press during the forming of pieces made to the same specification as the earlier standard piece: Col 5, L58-66 & Figs. 4a-5c); and
determining that a failure has occurred in the press when the present variation of the at least one parameter as represented by the sloping portion of the present variation graph is different from the expected variation of the at least one parameter as represented by the sloping portion of the normal variation graph (Col 6, L35-42 & Figs. 4a-5c).  Foster is silent to the object being punched and the specific device/a semiconductor device and does not disclose the press comprising components in the form of a plate stopper, first and second die-set stoppers, a resilient member and a punch assembly and further, an open position where the first and second die-set stoppers are spaced from each other, and a closed position where the first and second die-set stoppers contact each other.
However, Kumamoto teaches a known press for punching and shaping semiconductor devices (See Figs. 1-3) where lead line bending is important, the press comprising components in the form of a plate 
Further, Foster does not disclose monitoring at least one parameter during an entire processing cycle including moving the first and second die parts from an open position to a closed position, and then from the closed position back to the open position.  However, Meisser teaches a press including upper and lower die sets (See Fig. 1) and monitoring at least one parameter during an entire processing cycle including moving the first and second die parts from an open position to a closed position, and then from the closed position back to the open position (See Figs. 13-16 & Col 7, L40 - Col 8, L6) in order to detect faults in individual zones and develop precise statements about the force of the press.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitoring at least one parameter during an entire processing cycle including moving the first and second die parts from an open position to a closed position, and then from the closed position back to the open position, as taught by Meisser, in order to detect faults in individual zones and develop precise statements about the force of the press (Meisser: Col 9, L42 - Col 10, L17).
Regarding Claim 2, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses wherein the step of determining that the 
Regarding Claim 3, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses wherein the at least one sensor comprises a position sensor (The position of the indicator needle 40 and hence the corresponding position of the ram 12 is sensed by a conventional electric converter: Col 4, L71-73).
Regarding Claim 4, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses wherein the at least one parameter comprises a location of the first die-set part relative to the second die-set part while punching and shaping the semiconductor device (The position of the indicator needle 40 and hence the corresponding position of the ram 12 is sensed by a conventional electric converter: Col 4, L71-73 & Figs. 4a-4b).
Regarding Claim 5, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses and the combination of Foster and Meisser teaches wherein the present variation of the at least one parameter comprises the locations of the first die-set part relative to the second die-set part over time during the operation of the press while punching and shaping the semiconductor device (As a function of time: Col 2, L32. Further, Examiner notes that Figs. 4a-4b represent a graph of pressure over time vs. position over time).
Regarding Claim 7, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses wherein the at least one sensor comprises a force sensor (Hydraulic-electric converter: Fig. 2, #56, Col 5, L5-12).
Regarding Claim 8, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses wherein the at least one parameter comprises a pressing force exerted by a punch on the semiconductor device while punching and shaping the semiconductor device (Col 5, L5-12).
Regarding Claim 9, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses and the combination of Foster and Meisser teaches wherein the present variation comprises the pressing force exerted by the punch on the semiconductor device over time during the operation of the press while punching and shaping the semiconductor device (As a function of time: Col 2, L32. Further, Examiner notes that Figs. 4a-4b represent a graph of pressure over time vs. position over time).
Regarding Claim 10, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses wherein the force sensor (56) is coupled to a punch (12, 14) in the first die-set part and/or the second die-set part (See Fig. 2).
Regarding Claim 11, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses wherein the at least one sensor comprises: a first sensor comprising a position sensor; and a second sensor comprising a force sensor (The position of the indicator needle 40 and hence the corresponding position of the ram 12 is sensed by a conventional electric converter: Col 4, L71-73 & Hydraulic-electric converter: Fig. 2, #56, Col 5, L5-12).
Regarding Claim 12, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses wherein the at least one parameter further comprises: a first parameter with respect to the locations of the first die-set part relative to the second die-set part while punching and shaping the semiconductor device (The position of the indicator needle 40 and hence the corresponding position of the ram 12 is sensed by a conventional electric converter: Col 4, L71-73); and a second parameter with respect to the pressing force exerted by the 
Regarding Claim 14, Foster discloses a press comprising a first die-set part (Upper press die: Fig. 2, #14) and a second die-set part (Lower die: Fig. 1, #16) which are movable relative to each other for shaping a device located therebetween (See Fig. 1);
at least one sensor attached to the first die-set part and/or the second die-set part for monitoring at least one parameter at different positions of the first die-set part when the first die-set part is moving relative to the second die-set part during a processing cycle including moving the first and second die-set parts from an open position to a closed position, and then from the closed position (See Fig. 4a, 5a) while shaping the device (The position of the indicator needle 40 and hence the corresponding position of the ram 12 is sensed by a conventional electric converter: Col 4, L71-73 & Hydraulic-electric converter: Fig. 2, #56, Col 5, L5-12); and
a processor (Suitable electrical circuitry: Col 6, L16) for comparing a present variation of the at least one parameter as represented by a sloping portion of a present variation graph showing the present variation of the at least one parameter at the different positions of the first die-set part relative to the second die-set part (Fig. 4b, 5b) against an expected variation of the at least one parameter as represented by a sloping portion of a normal variation graph showing a normal variation of the at least one parameter at the different positions of the first die-set part relative to the second die-set part during normal operation of the press when there is no failure while punching and shaping the semiconductor device (Fig. 4a, 4b);
wherein the processor is operative to determine that a failure has occurred in the press when the present variation of the at least one parameter as represented by the sloping portion of the present variation graph is different from the expected variation of the at least one parameter as represented by the sloping portion of the normal variation graph (The values at these critical portions can then be 
However, Kumamoto teaches a known press for punching and shaping semiconductor devices (See Figs. 1-3) where lead line bending is important, the press comprising components in the form of a plate stopper (Stopper portion: Fig. 1, #76), first and second die-set stoppers (First stroke stopper: Fig. 1, #41 & Second stroke stopper: Fig. 1, #42), a resilient member (Spring: Fig. 1, #73) and a punch assembly (See Fig. 1), and further, an open position where the first and second die-set stoppers are spaced from each other (See Figs. 1 and 2), and a closed position where the first and second die-set stoppers contact each other (See Fig. 3) in order to improve the accuracy of processing the lead. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of detecting failure of Foster in another type of press, such as that of Kumamoto, where press operations and forming parameters are important in order to improve the accuracy of processing the lead (Kumamoto: Par. 0132).
Further, Foster does not disclose monitoring at least one parameter during an entire processing cycle including moving the first and second die parts from an open position to a closed position, and then from the closed position back to the open position.  However, Meisser teaches a press including upper and lower die sets (See Fig. 1) and monitoring at least one parameter during an entire processing cycle including moving the first and second die parts from an open position to a closed position, and then from the closed position back to the open position (See Figs. 13-16 & Col 7, L40 - Col 8, L6) in order to detect faults in individual zones and develop precise statements about the force of the press.  
Regarding Claim 15, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above.  Foster further discloses wherein the at least one sensor comprises a position sensor for detecting a location of the first die-set part relative to the second die-set part (The position of the indicator needle 40 and hence the corresponding position of the ram 12 is sensed by a conventional electric converter: Col 4, L71-73).
Regarding Claim 16, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above.  Foster further discloses wherein the at least one sensor comprises a force sensor for detecting a pressing force exerted by a punch on the semiconductor device (Hydraulic-electric converter: Fig. 2, #56, Col 5, L5-12).
Regarding Claim 17, Foster discloses a method of detecting a failure in a press (Determine departures of operating conditions from those previously established for satisfactory machine performance: Col 1, L24-26) for shaping devices during a processing cycle (See Fig. 4a), the press comprising a first die-set part (Upper press die: Fig. 2, #14) and a second die-set part (Lower die: Fig. 2, #16), the method comprising the steps of:
locating a device (Blanks: Fig. 1, #22) between the first die-set part (Upper press die: Fig. 2, #14) and the second die-set part (Lower die: Fig. 2, #16) of the press;
moving the first die-set part and the second die-set part relative to each other for shaping the device therebetween (Press operation: Col 4, L61);

producing a present graph of force against position with respect to different positions of the first die-set part relative to the second die-set part (See Fig. 4b, 5b);
comparing the present graph of force against position against a normal graph of force against position with respect to different positions of the first die-set part relative to the second die- set part during normal operation of the press when there is no failure while punching and shaping the semiconductor device (Fig. 4a, 4b); and
determining that a failure has occurred in the press when the present graph of force against position is different from the normal graph of force against position (Col 6, L22-63).  Foster is silent to the object being punched and the specific device/a semiconductor device and does not disclose the press comprising components in the form of a plate stopper, first and second die-set stoppers, a resilient member and a punch assembly and further, an open position where the first and second die-set stoppers are spaced from each other, and a closed position where the first and second die-set stoppers contact each other.
However, Kumamoto teaches a known press for punching and shaping semiconductor devices (See Figs. 1-3) where lead line bending is important, the press comprising components in the form of a plate stopper (Stopper portion: Fig. 1, #76), first and second die-set stoppers (First stroke stopper: Fig. 1, #41 & Second stroke stopper: Fig. 1, #42), a resilient member (Spring: Fig. 1, #73) and a punch assembly 
Further, Foster does not disclose monitoring at least one parameter during an entire processing cycle including moving the first and second die parts from an open position to a closed position, and then from the closed position back to the open position.  However, Meisser teaches a press including upper and lower die sets (See Fig. 1) and monitoring at least one parameter during an entire processing cycle including moving the first and second die parts from an open position to a closed position, and then from the closed position back to the open position (See Figs. 13-16 & Col 7, L40 - Col 8, L6) in order to detect faults in individual zones and develop precise statements about the force of the press.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitoring at least one parameter during an entire processing cycle including moving the first and second die parts from an open position to a closed position, and then from the closed position back to the open position, as taught by Meisser, in order to detect faults in individual zones and develop precise statements about the force of the press (Meisser: Col 9, L42 - Col 10, L17).
Regarding Claim 18, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Kumamoto further teaches wherein the press further comprises an intermediate plate (Support: Figs. 1-2, #75) disposed between the first die-set part and the second die-set part (See Figs. 1-2, upper and lower press parts), and the entire processing cycle further includes 
Regarding Claim 19, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Kumamoto further teaches wherein the press further comprises an intermediate plate (Support: Figs. 1-2, #75) disposed between the first die-set part and the second die-set part (See Figs. 1-2, upper and lower press parts) including moving the first and second die-set parts from the open position to the closed position where the plate stopper (76) is located to be operative to prevent relative motion between the intermediate plate (75) and the second die-set part, and the resilient member (73) is compressed to provide a reaction force to oppose relative motion between the first die-set part and the intermediate plate (See Figs. 1-3). Meisser further teaches wherein the at least one sensor is further configured to monitor the at least one parameter when the first die-set part is moving relative to the second die-set part during the entire processing cycle (See Figs. 13-16 & Col 7, L40 - Col 8, L6).
Regarding Claim 20, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses a positioning scale bar (See Fig. 2) attached to the second die-set part for cooperating with the position sensor(44) to determine a distance between the first die-set part and the second die-set part (See Fig. 2. Examiner notes that as similarly disclosed in Fig. 2 of Applicant’s drawings, the scale bar (66) is at least indirectly attached to the bottom die set part (34)).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Kumamoto, Meisser, and Thoms et al., hereinafter Thoms, (U.S. 5,450,347).
Regarding Claim 13, the combination of Foster, Kumamoto, and Meisser teach all elements of the claimed invention as stated above. Foster further discloses wherein: the position sensor is mounted 
However, Thoms teaches a press (Fig. 1) including a first (2) and second die set part (5) and a force sensor (30) for detecting of the force on a workpiece, wherein: the force sensor is coupled to the second die-set part (See Fig. 1) in order to continuously monitor the desired-value drawing force range on the one hand and the actual-value drawing force on the other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the force sensor of Foster could be located in the second die-set part, as taught by Thoms, as doing so would also allow for the desired force to be compared with a monitored actual force.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799